 


114 HR 1467 IH: Drug Free Commercial Driver Act of 2015
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1467 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Crawford (for himself, Mr. Duffy, Mr. Ribble, Mr. Hill, Mr. Womack, Mr. Westerman, Ms. Norton, and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend section 31306 of title 49, United States Code, to recognize hair as an alternative specimen for preemployment and random controlled substances testing of commercial motor vehicle drivers, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Drug Free Commercial Driver Act of 2015. 2.Authorization of hair testing as an acceptable procedure for preemployment and random controlled substance testsSection 31306 of title 49, United States Code, is amended— 
(1)in subsection (b)(1)— (A)by redesignating subparagraph (B) as subparagraph (C); 
(B)in subparagraph (A), by striking The regulations shall permit such motor carriers to conduct preemployment testing of such employees for the use of alcohol.; and (C)by inserting after subparagraph (A) the following: 
 
(B)The regulations prescribed under subparagraph (A) shall permit motor carriers— (i)to conduct preemployment testing of commercial motor vehicle operators for the use of alcohol; 
(ii)to use hair testing as an acceptable alternative to urinalysis— (I)in conducting preemployment screening for the use of a controlled substance; and 
(II)in conducting random screening for the use of a controlled substance for operators who were subject to hair testing for preemployment screening.; and (2)in subsection (c)(2)— 
(A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C), by adding and after the semicolon; and 
(C)by adding at the end the following:  (D)laboratory protocols and cut-off levels for hair testing to detect the use of a controlled substance;. 
3.Exemption from mandatory urinalysis 
(a)In generalAny motor carrier that demonstrates, to the satisfaction of the Administrator of the Federal Motor Carrier Safety Administration, that it can carry out an applicable hair testing program, consistent with generally accepted industry standards, to detect the use of a controlled substance by commercial motor vehicle operators, may apply to the Administrator for an exemption from the mandatory urinalysis testing requirements set forth in subpart C of part 382 of title 49, Code of Federal Regulations, until a final rule is issued implementing the requirements contained in the amendments made by section 2. (b)Testing requirementsTo be eligible for an exemption under subsection (a), the motor carrier’s testing program shall employ procedures and protections similar to a fleet that has carried out hair testing program for at least 12 months. The motor carrier’s program shall use a laboratory—
(1)for which hair testing assays have been cleared by the Food and Drug Administration under section 510(k) of the Federal Food, Drug and Cosmetic Act (21 U.S.C. 360(k)); and (2)that has obtained laboratory accreditation for hair testing from the College of American Pathologists. 
(c)Reporting requirementAny motor carrier that is granted an exemption under subsection (a) shall submit records to the national clearinghouse established under section 31306a of title 49, United States Code, relating to all positive test results and test refusals from the hair testing program described in subsection (a). 4.Guidelines for hair testingNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall issue scientific and technical guidelines for hair testing as a method of detecting the use of a controlled substance for purposes of section 31306 of title 49, United States Code, as amended by this Act. 
5.Annual report to CongressThe Secretary of Transportation shall submit an annual report to Congress that— (1)summarizes the results of preemployment and random drug testing using both hair testing and urinalysis; 
(2)evaluates the efficacy of each method; and (3)determines which method provides the most accurate means of detecting the use of controlled substances over time. 
 
